Stephens, J.
Alter the presentation of a bill of exceptions to the trial judge for certification, the plaintiff in error or his counsel should be diligent in obtaining its certification. Where a bill of exceptions was presented to the trial judge on May 2, 1931, notwithstanding the presentation was made within the time provided by law, yet where it was not certified by the trial' judge until April 7, 1934, over two years and eleven months thereafter, and where it does not appear that the delay in certification was not due to the fault of the plaintiff in error or his counsel, and it does not appear that the plaintiff in error or his counsel showed any diTgence, such as applying for a mandamus to compel a certification of the bill of exceptions or otherwise, the delay in certification is due to the fault of the plaintiff in error or his counsel. Duke v. Kelly, 136 Ga. 832 (72 S. E. 250). The motion to dismiss the writ of error is sustained.

Writ of error dismissed.


J enkims, P. J, and Sutton, J., concur.